Citation Nr: 0528885	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-31 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
missile injury of Muscle Groups XIII and XV of the left lower 
extremity, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
missile injury of Muscle Groups XIII and XV of the right 
lower extremity, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1940 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to increased ratings for all 
of the veteran's service-connected disabilities, including 
duodenal ulcer disease, rated 10 percent disabling, and a 
scar as a residual of a laceration of the right fourth 
finger, assigned a noncompensable disability rating.  That 
rating decision also denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  

The case subsequently was transferred to the RO in Los 
Angeles, California, and that office forwarded the appeal to 
the Board.   This case was advanced on the docket.  

On VA examination in June 2003 an examiner opined that the 
veteran's old compression fracture of T11 was due to repeated 
axial loading from parachute jumps and was, therefore, 
service-connected.  From this, the Board concludes that the 
veteran intends to claim service connection for this 
disability.  So, this matter is drawn to the attention of the 
RO for clarification.  


FINDINGS OF FACTS

1.  The veteran sustained a through-and-through wound to the 
posterior aspect of each thigh.  There was secondary closure 
and prolonged infection with loss of tissue but no bony 
injury and no retained metallic foreign bodies.  

2.  The veteran has many of the cardinal signs and symptoms 
of muscle disability, including loss of power, weakness, 
fatigue-pain, and incoordination, with loss of deep fascia.  


CONCLUSIONS OF LAW

1.  A 40 percent rating, but no higher, is warranted for a 
severe wound of Muscle Group XIII of the posterior left 
thigh.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2004).  

2.  A 40 percent rating, but no higher, is warranted for a 
severe wound of Muscle Group XIII of the posterior right 
thigh.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the appellant was notified of the VCAA in March 2003, prior 
to the August 2003 rating decision which is being appealed, 
in accordance with the timing requirements of the VCAA.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.  

The veteran was notified of the VCAA in a March 7, 2003, RO 
letter.  His service medical records (SMRs) are on file and 
he was afforded VA rating examinations in May and June 2003 
and, after he requested yet another VA rating examination in 
his September 2003 Notice of Disagreement (NOD), he was 
afforded another official examination in February 2005.  
Generally see 38 U.S.C.A. § 5103A(d).  

In the veteran's September 2004 statement In Lieu of VA Form 
9, he requested that VA outpatient treatment (VAOPT) records 
be obtained and these are now on file.  Further, although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Rather, in April 2005 the 
veteran's service representative stated that there was no 
further evidence to be submitted.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

A March 1977 Board decision found, in part, that the veteran 
had moderate muscle damage of the posterior and mesial thigh 
group muscles, Muscle Groups XIII and XV, of each lower 
extremity that warranted elevation to moderately severe.  
Based on those findings, and after elevation of the rating 
for the major Muscle Group affected according to the severity 
of the aggregate impairment of function, a 30 percent 
disability rating was assigned for residuals of a gunshot 
wound of the each lower extremity.  The Board considered the 
veteran's SMRs, postservice VA examinations, including the VA 
examinations in 1968 and 1970.  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  As to history and complaints, 
38 C.F.R. § 4.56(d)(3)(ii) provides that there is to be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Also considered is whether there have been consistent 
complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  As to objective findings, 
38 C.F.R. § 4.56(d)(3)(iii) provides that there is to be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(d)(4)(i) provides 
that as to the type of injury, severe disability of muscles 
will stem from a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  As to history and complaints, 38 C.F.R. 
§ 4.56(d)(4)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (a) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5313, Muscle 
Group XIII governs the extension of the hip, the flexion of 
the knee, and the outward and inward rotation of the flexed 
knee.  This muscle group also acts with rectus femoris and 
sartorius synchronizing simultaneous flexion of the hip and 
the knee and extension of the hip and the knee by belt-over-
pulley action at knee joint.  Muscle Group XIII consists of 
the posterior thigh group, hamstring complex of 
2-joint muscles:  (1) Biceps femoris; (2) semimembranosus; 
(3) semitendinosus muscles.  Slight muscle disability of 
Muscle Group 13 warrants a noncompensable (i.e., 0 percent) 
rating; moderate muscle disability warrants a 10 percent 
rating; moderately severe muscle disability warrants a 30 
percent rating; and severe muscle disability warrants a 40 
percent rating.   

Under 38 C.F.R. § 4.73, DC 5315, Muscle Group XV, governs 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  Muscle Group 15 consists of the mesial thigh group: 
(1) Adductor longus; (2) adductor brevis; (3) adductor 
magnus; (4) gracilis.  Slight muscle disability of Muscle 
Group 15 warrants a noncompensable (i.e., 0 percent) rating; 
moderate muscle disability warrants a 10 percent rating; 
moderately severe muscle disability warrants a 20 percent 
rating; and severe muscle disability warrants a 30 percent 
rating.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004).  

Based on the 1977 Board decision, the current 30 percent 
rating for each lower extremity would encompass severe injury 
of Muscle Group XV of each lower extremity.  It would also 
encompasses moderately severe injury of Muscle Group XIII of 
each lower extremity.  The only possible higher schedular 
evaluation is if there is severe muscle injury of Muscle 
Group XIII of each lower extremity.  

The SMRs show that the veteran incurred a missile injury that 
entered the lateral aspect and exited the medial aspect of 
the left thigh and the missile then entered the medial aspect 
and exited the lateral aspect of the right thigh.  Except for 
the original entrance wound, the wounds were large.  There 
was secondary closure of both right thigh wounds and one left 
thigh wound and there was prolonged infection of the wound of 
the medial aspect of the right thigh.  

VA examination in 1968 noted that the thigh scars were non-
adherent or tender to pressure.  He had full range of motion 
of the hips, knees, and ankles.  Knee and ankle jerks were 
equal.  There was decreased sensation of the medial borders 
of both feet and over the thigh scars.  He did not use an 
orthopedic appliance.  X-rays revealed no fracture or 
metallic foreign bodies.  There was indentation on the 
medial aspect of the left thigh, representing soft tissue 
damage.  On VA examination in 1969 X-rays revealed minimal 
degenerative changes compatible with age and no active 
disease process.  

On VA examination in 1970 the thigh scars were non-adherent 
and non-painful.  There was much tissue loss at the right 
thigh wounds and the wound of the medial aspect of the left 
thigh.  There were varicose veins of the right posterior 
thigh and the left anterior leg.  Sensations were intact.  

Dr. Pries reported that after examinations in 1968 the 
diagnoses included early degenerative arthritis and it was 
felt that the upper thigh wounds might be a causative factor 
in producing circulatory insufficiency and degenerative 
arthritis.  

VAOPT records from 2001 to 2004 reflect treatment primarily 
for nonservice-connected colon cancer and it's complications, 
including post-surgical complications.  However, in December 
2002 it was noted that the veteran had bilateral knee pain.  
The impression was knee pain, and degenerative joint disease 
(DJD) was to be ruled out.  He was to engage in range of 
motion and knee strengthening exercises.  He had a cane and a 
four-point walker at home.  

On VA examination in May 2003 the veteran reported noticing 
symptoms of pain and numbness in his legs in about the 
1960's, but he was not certain of this time frame.  He 
complained of bilateral knee pain, greater in the left.  He 
had been treated for recurring bladder tumors.  He had been 
diagnosed in the past as having had a compression fracture in 
his lumbar spine.  On examination there were no motor or 
sensory abnormalities.  The diagnoses included left knee 
pain, mostly muscular in origin.  

On VA examination in June 2003 the veteran complained of 
chronic back pain.  On examination he ambulated with a cane 
and with a hesitant gait.  He was unable to walk on his 
tiptoes or on his heels.  Reflexes were normal and there were 
neither objective sensory deficits nor any weakness of any 
muscles, with muscle strength being Grade 5.  Dorsalis pedis 
pulsations were normal.  There was no tenderness of his thigh 
scars.  Old X-rays revealed an old compression fracture of 
T11.  

On official examination in February 2005 it was reported, 
based on a history related by the veteran, that his inservice 
missile injury involved blood vessels, fascia, nerves, and 
possibly bone.  He reported having loss of strength, easier 
than normal fatigue, impaired coordination, weakness, and 
pain.  He also complained of intermittent cramps and numbness 
of his legs, as well as tingling down the lower extremity.  
He reported having frequent falling, weakness, and an 
abnormal gait due to his missile injuries.  He was not able 
to keep up with normal work requirements.  He took medication 
for relief of pain, as needed.  He used a cane and a walker 
for ambulation.  

On physical examination the veteran's gait was abnormal, 
being slow and wide-based.  His thigh scars were depressed 
and disfiguring but without tenderness.  There was no 
ulceration but there was adherence and tissue loss of less 
than 6 square inches.  There was no keloidness, 
hyperpigmentation, abnormal texture or limitation of motion 
due to the scarring.  His left leg was one centimeter longer 
than the right leg.  There was intramuscular adhesion but no 
adhesion of scarring to the bone.  There was loss of deep 
fascia and loss of muscle substance, without impairment of 
muscle tone.  There were signs of lowered endurance and 
impairment of coordination of the hips but no muscle 
herniation.  The muscle injury appeared to have involved 
nerve and joint damage of the hip joint but without 
significant bone or tendon damage.  The affected muscle 
groups were 13 and 15.  Range of motion of the hips was 
limited by pain, fatigue, weakness, lack of endurance, and 
incoordination following repetitive use.  Pain had a major 
functional impact.  Range of motion of the knees was limited 
by pain, fatigue, and lack of endurance without weakness or 
incoordination following repetitive use.  Pain had a major 
functional impact.  

The veteran had good muscle tone and motor strength in the 
lower extremities.  There was decreased sensation to light 
touch in both feet.  Coordination was within normal limits.  
Reflexes were 2+ in the knees and ankles.  X-rays revealed 
only osteopenia of the femurs.  The diagnosis was status post 
gunshot wound (GSW) to Muscle Groups 13 and 15 of the lower 
extremities.  The examiner commented that based on the 
examination the veteran was able to provide limited self-
care.  

Here, although Dr. Pries had opined that the veteran's missle 
injuries might be a causative factor in the subsequent 
development of arthritis, the only X-rays on file that 
document arthritis show that it is no more than consistent 
with the aging process.  Also, the veteran now had impairment 
from nonservice-connected T11 compression fracture residuals 
and colon cancer which confuse somewhat the impact on his 
overall functional impairment due to the service connection 
residuals of missile injuries.  

Nevertheless, the evidence as a whole shows that as to the 
type of injury the veteran meets the criteria for a 
moderately severe injury of Muscle Group XIII.  Specifically, 
he had a through-and-through wound of each posterior thigh 
with a prolonged infection of the right thigh, and 
intramusclar scarring of each thigh.  As to his history and 
complaints, he was hospitalized for a prolonged period during 
service and the recent 2005 official examination confirms his 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c).  This 
includes the 2005 examination's notation that he could not 
keep up with work requirements.  Also, objectively, the 2005 
examination noted that he had loss of deep fascia of each 
thigh and there was evidence of impaired function on 
repetitive use.  

So, the Board concludes that the veteran has moderately 
severe muscle disability of Muscle Group XIII of each thigh 
and, under 38 C.F.R. § 4.55(e), because of there also being 
compensable injuries of Muscle Group XV, the severity of the 
injury to each Muscle Group XIII must be elevated to a severe 
injury and, so, warrants a 40 percent disability rating for 
the overall injuries to each posterior thigh group.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  The 
disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his pain and 
overall functional impairment may hamper his performance in 
some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A 40 percent rating is granted for the residuals of injury to 
Muscle Group XIII of the left thigh, subject to the laws and 
regulations governing the award of monetary benefits.  

A 40 percent rating is granted for the residuals of injury to 
Muscle Group XIII of the right thigh, subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 
 
 
 
 

